Citation Nr: 0504603	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  98-18 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than February 17, 
1995, for the grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969, and from October 1980 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claim on appeal.  

The claim was remanded by the Board in September 2003 for 
consideration of additional evidence, including Social 
Security Administration (SSA) records.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  By a rating dated in June 1986, the RO increased the 
rating for bilateral varicose veins from 30 percent to 50 
percent from September 1985, bilateral chondromalacia was 
rated at 10 percent; residuals of pulmonary embolus were 
rated at 10 percent; and residuals of fracture of the right 
little finger were not considered to be disabling to a 
compensable degree.

2.  By the June 1986 rating, the veteran's disabilities of 
both lower extremities, including the bilateral factor, 
satisfied the requirement of one disability ratable at 60 
percent or more for consideration of a TDIU rating.

3.  The veteran terminated his employment as a property 
manager/maintenance man in 1991 and his former employer, a 
doctor, reported that the veteran was no longer able to work 
because of leg disability after July 15, 1991.

4.  By a decision dated in December 1991, the SSA held that 
the veteran had been disabled since July 15, 1991; the 
primary diagnosis was chronic venous insufficiency, varicose 
veins, and the secondary diagnosis was chronic pulmonary 
insufficiency (COPD).

5.  The veteran's application for increased compensation 
based on unemployability (VA Form 21-8940) was received by VA 
on March 12, 1992.

6.  By rating decision dated in August 1992, the RO denied 
the veteran's claim for a TDIU; however in November 1992, the 
veteran disagreed with the October 1992 rating decision and 
thus it did not become final and the veteran's March 1992 
claim was still pending when the RO in October 1997 held that 
the veteran was entitled to TDIU benefits.

7.  The veteran has been unable to secure or follow 
substantially gainful employment because of his service-
connected disabilities since July 15, 1991.


CONCLUSION OF LAW

The veteran is entitled to an effective date of July 15, 
1991, for a grant of TDIU.  38 U.S.C.A. §§ 5103(a), 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.400, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law.  Total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities:  
Provided, That, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  

(1) Disabilities of one or both upper extremities, or of 
one or both lower extremities, including the bilateral 
factor, if applicable,  

(2) Disabilities resulting from common etiology or a 
single accident,  

(3) Disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric,  

(4) Multiple injuries incurred in action, or  

(5) Multiple disabilities incurred as a prisoner of war.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).  

Effective dates for the grant of total ratings are governed 
by the increased rating provisions of 38 C.F.R. 
§ 3.400(o)(1)(2).  Servello v. Derwinski, 3 Vet. App. 196 
(1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).  In 
general, the effective date for an increase will be the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  For an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if application is 
received within 1 year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

In Servello, the Veterans Claims Court pointed out that the 
applicable statutory and regulatory provisions require that 
the Board look to all communications in the file that may be 
interpreted as applications or claims, formal or informal, 
for increased benefits.  Then, the Board must examine all 
other evidence of record to determine the "earliest date of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Veterans 
Claims Court held that for a veteran to prevail in a claim 
for individual unemployability benefits, it was necessary 
that the record reflected some factor which took his case 
outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 
4.15.  The fact that a claimant was unemployed or had 
difficulty obtaining employment was not enough.  The question 
was whether or not the veteran was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  See Beaty v. Brown, 6 Vet. App. 
532, 538 (1994).

Factual Background.  By a rating dated in June 1986, the RO 
increased the rating for bilateral varicose veins from 30 
percent to 50 percent from September 1985, bilateral 
chondromalacia was rated at 10 percent disabling; residuals 
of pulmonary embolus were rated at 10 percent disabling; and 
residuals of fracture of the right little finger were not 
considered to be disabling to a compensable degree.  

The veteran terminated his employment as a property 
manager/maintenance man in 1991 and his former employer, a 
doctor, reported that the veteran was no longer able to work 
because of leg disability after July 15, 1991.

By a decision dated in December 1991, the SSA held that the 
veteran had been disabled since July 15, 1991; the primary 
diagnosis was chronic venous insufficiency, varicose veins, 
and the secondary diagnosis was chronic pulmonary 
insufficiency (COPD).

The veteran's application for increased compensation based on 
unemployability (VA Form 21-8940) was received by VA on March 
12, 1992.  By rating decision dated in August 1992, the RO 
denied the veteran's claim for a TDIU.

In a September 1992 VA examination report, the veteran 
reported a history of varicose veins, chondromalacia, and 
residuals of a pulmonary embolus.  It was noted that he had a 
cast placed on too tight in service and developed phlebitis 
and leg ulcers.  The symptoms eventually cleared with 
treatment but he was left with brawny edema and had to wear 
support hose.  After a physical examination, the final 
diagnoses were chronic bilateral varicose veins, bilateral 
chondromalacia, and residuals of pulmonary embolism, 
asymptomatic since 1981.  There was no specific finding with 
respect to employability.

In October 1992, the RO denied claims for increased ratings.  
In November 1992, the veteran disagreed with the October 1982 
rating decision.  Specifically, he wrote:

This is to disagree with your decision . 
. . denying increase in my service 
connected disability, varicose veins.  
You state that this rating is assigned 
because there is no deep circulation 
involvement.  This is not true and your 
own test should bear out this fact.  If 
they do not, then examination should be 
scheduled to determine this fact.  I am 
in fact totally disabled due to this 
condition.

The RO considered this correspondence as a disagreement with 
the issue of the rating for varicose veins only.  

In a January 1994 VA peripheral vascular examination, the 
veteran complained of problems with his left leg.  He noted 
he had a deep vein thrombosis in 1991 which led to a 
pulmonary embolism.  He reported pain, cramps, edema, and a 
history of leg ulcers three years previously.

A physical examination revealed no significant tortous or 
sacral superficial varicose veins, a few localized 
sacculations on the left thigh but "not sufficiently 
distinct to warrant performing a Perthes or Trendelenburg's 
test."  The left lower extremity was bulkier than the right 
and "very slight" pitting edema of the left lower 
extremity.  There were no stasis ulcers, good pedal pulses 
were noted bilaterally, and there was no evidence of arterial 
insufficiency.  Homan's sign was negative bilaterally.  There 
was no evidence of acute thrombophlebitis.  

The examiner noted that the veteran refused to have a 
venogram and was being referred to the peripheral vascular 
surgery clinic for non-invasive studies.  The final diagnosis 
was residual stasis dermatitis and mild lymphedema of the 
left lower extremity from previous deep venous 
thrombophlebitis with associated subjective complaints.

In a February 1994 VA general medical examination, the 
veteran reported a history of not having worked for two years 
because of the pain from prolonged standing.  Physical 
examination revealed spider veins extending to the top of the 
thigh, left greater than right, brown pigmentation on the 
left ankle from a healed ulcer, a bluish color to his feet 
when his legs are down, and barely palpable dorsalis pedis 
and posterior tibial pulses.  The skin over the ankles were 
cooler than the rest of the body.  The final diagnosis was 
varicose veins bilaterally with healed ulcer in the left 
ankle.

By rating decision dated in February 1995, the RO denied the 
veteran's claim for an increased rating for his varicose 
veins because there was no evidence of deep vein involvement.  
The RO also noted that the medical evidence did not show 
significant tortuosity and only slight pitting edema.  The RO 
concluded that this evidence was consistent with a 50 percent 
rating, but no more.  Thereafter, the RO issued a statement 
of the case only on the issue of varicose veins in February 
1995.

Later in February 1995, the veteran submitted correspondence 
which the RO considered a new claim for a total disability 
rating.  Ultimately, the claim for TDIU was granted by rating 
decision dated in October 1997.  By rating decision dated in 
March 1998, the effective date of the grant of TDIU was 
established as February 17, 1995, the date the veteran filed 
what the RO considered a new claim for TDIU.

Additional evidence submitted prior to February 1995 includes 
a statement from the veteran's former employer that he was 
unable to do his job because of his legs.  In addition, a 
February 1992 statement from a private physician noted that 
he had been treating the veteran since 1983 for various 
disabilities, including chronic deep vein thrombosis and 
large varicosities of both legs with extensive brawny edema 
and stasis dermatitis.  He concluded that the veteran would 
not be able to walk any length.

Further, private medical records from the same private 
physician reflect that the veteran was employed at a gas 
station in 1985 and reportedly "doing fairly well."  In 
1986, he had a recurrent of thrombophlebitis.  In 1988, he 
was treated for a stasis ulcer in the left lower extremity.  
In 1989, his chronic venous insufficiency was noted to be 
"stable."  In 1990, he was treated for another leg ulcer 
but refused a venogram.  

Legal Analysis.  As a procedural matter, the Board has 
liberally construed the correspondence from the veteran dated 
in November 1992 to be a notice of disagreement with the 
August 1992 denial of his March 1992 claim for a TDIU.

Thus, the Board acknowledges that the veteran's initial claim 
for a TDIU in March 1992 was still pending when the RO held 
that he met the criteria for TDIU benefits.  As noted above, 
an increase in compensation will be granted to the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if application is 
received within 1 year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2).

As the RO has established an effective date of February 17, 
1995, for the grant of TDIU benefits, the threshold question 
before the Board is whether the evidence shows that it was 
factually ascertainable that the veteran was unable to secure 
or follow substantially gainful employment because of his 
service-connected disabilities prior to February 17, 1995. 

First, as noted above, the RO's decision of June 1986 which 
increased the rating bilateral varicose veins from 30 percent 
to 50 percent disabling and continued a 10 percent rating for 
bilateral chondromalacia established that the veteran's 
disabilities of both lower extremities satisfied the 
requirement of one disability ratable at 60 percent or more 
for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

The veteran's application for increased compensation based on 
unemployability (VA Form 21-8940) was received by VA on March 
12, 1992.  The Board finds that there is no earlier 
communications from the veteran or any medical record that 
may be interpreted as an application or claim, formal or 
informal, for increased benefits.  The Board next must 
examine all evidence of record to determine the "earliest 
date of which," within the year prior to the claim, that an 
increase in disability or unemployability due to service-
connected disabilities was ascertainable.

The record reflects that the veteran terminated his 
employment as a property manager/maintenance man in July 
1991.  His former employer, a doctor, reported that the 
veteran was no longer able to work because of leg disability 
after July 15, 1991.  By a decision dated in December 1991, 
the SSA held that the veteran had been disabled since July 
15, 1991; the primary diagnosis was chronic venous 
insufficiency, varicose veins, and the secondary diagnosis 
was chronic pulmonary insufficiency (COPD).

In a rating decision dated in October 1997, the RO increased 
the rating for bilateral varicose veins from 50 percent to 60 
percent, and established separate 10 percent ratings for 
disability of each knee.  The combined rating for the 
veteran's service-connected disabilities was increased from 
60 percent to 80 percent effective from December 1996.  The 
RO also held that the veteran last worked in 1991 as a 
maintenance man for an apartment complex and that he was 
unable to work because of problems with his legs.  The RO 
held that he entitled to TDIU benefits from December 1996.  

In a rating decision dated in March 1998, the Director, 
Compensation and Pension Service, based on difference of 
opinion (38 C.F.R. § 3.105(b)), made the effective date for 
the increased rating for varicose veins and the TDIU rating 
effective from February 17, 1995.

In the opinion of the Board, the record reflects that the 
veteran has been unable to secure or follow substantially 
gainful employment because of his service-connected 
disabilities since July 15, 1991.  After this date, the 
evidence on file, including the VA examinations, outpatient 
treatment records, and private medical evidence, reflect that 
the veteran was unemployed.  The private treatment records 
and a statement from the veteran's private physician, which 
were received by VA in August 1992, reflect that the 
physician did not feel that the veteran would be able to walk 
any length.  The SSA records associated with the claims file 
show that the veteran was granted SSA disability benefits 
effective July 15, 1991, and that the primary diagnosis was 
chronic venous insufficiency, varicose veins.  Thus, the 
evidence, including the SSA decision, reflect that the 
veteran was unemployed because of his service-connected 
disabilities.  Accordingly, the Board finds that it 
is factually ascertainable that the veteran has been unable 
to secure or follow substantially gainful employment because 
of his service-connected disabilities since July 15, 1991.  
As the veteran's application for increased compensation based 
on unemployability due to service-connected disabilities was 
received within one year of this date, TDIU benefits are 
granted effective as of this date.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in March 2001.

The veteran contends that he is entitled to a total 
disability rating from March 1992, the date he first filed 
his claim for TDIU.  Inasmuch as the Board is allowing an 
effective date of July 15, 1991, the veteran will not be 
prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the VCAA have not been 
completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

An effective date of July 15, 1991, is granted for the award 
of a total disability rating based on individual 
unemployability.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


